 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         REGENCY CLEANERS                              CASE NO. C19-0040JLR
           ENTERPRISES LLC,
11                                                       ORDER TO SHOW CAUSE
                                Plaintiff,               REGARDING SUBJECT
12                v.                                     MATTER JURISDICTION

13
           TRAVELERS CASUALTY
14         INSURANCE COMPANY OF
           AMERICA,
15
                                Defendant.
16
           Before the court is Defendant Travelers Casualty Insurance Company of
17
     America’s (“Travelers”) notice of removal. (See Not. of Rem. (Dkt. # 1).) The court has
18
     reviewed the notice of removal, the complaint, the amended complaint, and Plaintiff
19
     Regency Cleaners Enterprises, LLC’s (“Regency”) corporate disclosure statement (Plf.
20
     CDS (Dkt. # 6)) and finds that Travelers has failed to provide an adequate basis for
21

22


     ORDER - 1
 1   subject matter jurisdiction over this action. The court therefore orders Travelers within

 2   seven (7) days of the date of this order to serve and file a submission as described below.

 3            The removal statute is strictly construed against removal jurisdiction, and a

 4   removing defendant bears the burden of establishing grounds for federal subject matter

 5   jurisdiction in the case. Cal. ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.

 6   2004). In its notice of removal, Travelers invokes the court’s diversity jurisdiction. (Not.

 7   of Removal at 2-3 (citing 28 U.S.C. § 1332).) A federal court’s diversity jurisdiction

 8   extends to “all civil actions where the matter in controversy exceeds . . . $75,000 . . . and

 9   is between . . . citizens of different States.” 28 U.S.C. § 1332(a)(1). “In cases where

10   entities rather than individuals are litigants, diversity jurisdiction depends on the form of

11   the entity.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir.

12   2006).

13            Here, Travelers states that it is “a corporation organized and duly registered under

14   the laws of the state of Connecticut, having its principle place of business in Hartford,

15   Connecticut.” (Not. of Removal at 2.) Travelers further states that Regency is “a

16   corporation organized and duly registered under the laws of the state of Washington,

17   having its principal place of business in King County, Washington. (Id.) However,

18   Regency does not appear to be a corporation, but rather a limited liability company. (See

19   Plf. CDS.) Indeed, in its corporate disclosure statement Regency states that “Shallina

20   Lakhani, Shabana Ahmad, and Kamal Uddin are members of Regency Cleaners

21   Enterprises, LLC.” (Id. at 1.)

22   //


     ORDER - 2
 1          For purposes of assessing diversity jurisdiction, the court must consider the

 2   domicile of all members of a limited liability company. Johnson, 437 F.3d at 899; see

 3   also Local Rules W.D. Wash. LCR 8(a). Travelers has failed to allege the domicile or

 4   citizenship of each of Regency’s members—specifically, Shallina Lakhani, Shabana

 5   Ahmad, and Kamal Uddin. Absent representations concerning the citizenship of all of

 6   Regency’s members, the court cannot determine if Travelers has properly invoked this

 7   court’s subject matter jurisdiction.

 8          Accordingly, the court ORDERS Travelers to SHOW CAUSE why this case

 9   should not be dismissed for lack of subject matter jurisdiction. If Travelers fails to

10   provide the court with the information described above within seven (7) days of the date

11   of this order, the court will remand this action to state court. Regency may, but is not

12   required to, respond to the court’s order to show cause within the same timeframe.

13          Dated this 26th day of February, 2019.

14

15                                                     A
                                                       JAMES L. ROBART
16
                                                       United States District Judge
17

18

19

20

21

22


     ORDER - 3
